Citation Nr: 0427992	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-34 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for fungal infection of 
the ears.

2.  Entitlement to a compensable evaluation for residuals of 
dengue fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board notes that the veteran presented testimony at a 
hearing before the undersigned in January 2004.  The tape of 
that hearing has been lost and no transcript can be prepared.  
In a letter dated in September 2004 the veteran indicated 
that he would forego another hearing before the Board and he 
elected to have his claim decided.


FINDINGS OF FACT

1.  Service connection for a fungal infection of the ears was 
most recently denied in an October 1973 rating decision; 
notice of such denial was furnished to the veteran in the 
same month, but he did not thereafter initiate a timely 
appeal.

2.  That evidence received since entry of the October 1973 
rating decision does not raise a reasonable possibility of 
substantiating the claim to reopen.

3.  The probative and competent evidence of record 
establishes that the veteran has no current residuals of 
dengue fever.




CONCLUSIONS OF LAW

1.  The RO's October 1973 decision denying entitlement to 
service connection for a fungal infection of the ears is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a fungal infection of the ears.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  The criteria for a compensable evaluation for residuals 
of dengue fever have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.20, 4.88b, Diagnostic Code 6304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) became effective November 9, 2000.  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).  The VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and any representative of any information, and any medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and any 
representative of which portion, if any, of the evidence is 
to be provided by the veteran and which part, if any, VA will 
attempt to obtain on his behalf.  The veteran must also be 
informed that he must submit all pertinent evidence in his 
possession that has yet to be previously submitted.  38 
U.S.C.A. §§ 5100, 5103(a), 38 C.F.R. § 3.159; Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).
 
Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112  
(2004).  The Pelegrini Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id.  Notably, at a May 2004 hearing before the 
Board the veteran waived any VA error in issuing an 
appropriate notice until after the adverse rating decision in 
question  

The Pelegrini Court did hold that VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence he is expected to provide; and (4) 
request or tell the claimant to provide any evidence in his 
or her possession that pertains to the claim.  Id. at 121.  

In the present case, a substantially complete application 
regarding the issues on appeal was received in December 2002.  
The RO notified the veteran of the information and evidence 
needed to substantiate his claim in January 2003, prior to 
the initial unfavorable decision.  This notice informed the 
veteran of the provisions of the VCAA and the evidence 
required to substantiate his claims.  The RO also informed 
him of the information and evidence that he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would try and obtain on his behalf.  The 
RO informed him that VA would make reasonable efforts to 
obtain the evidence he identified.

Pertinent statutes and regulations provide that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate his claims, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The veteran is required to provide the information 
necessary to obtain this evidence, including authorizations 
for the release of medical records.  In a claim for 
disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c).  

The RO has obtained the veteran's service and private medical 
records.  The RO has provided the veteran a VA examination.  
The veteran has been accorded the opportunity to present 
evidence and argument, and he did so at a June 2003 RO 
hearing.  Unfortunately the transcript tape of the veteran's 
hearing before the undersigned in January 2004 has been lost.  
As indicated above, the veteran has elected to have his claim 
decided and to forego another hearing before the Board.

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  Hence, the Board 
concludes that all relevant data that can be obtained, has 
been obtained for determining the merits of the veteran's 
claims and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

New and material evidence for fungal infection of the ears.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108. Section 7105(c), title 38, 
U.S.C.A. provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The United States Court of Appeals for the 
Federal Circuit has clarified that sections 7105(c) and 5108 
function together to prohibit the reopening of claims in the 
absence of new and material evidence, where the claims in 
question have been denied by the RO and not appealed to the 
Board.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

The definition of new and material evidence was modified by a 
regulatory amendment, see 66 Fed. Reg. 45620 (2001), with 
respect to claims to reopen filed on or after August 29, 
2001.  The claim to reopen at issue in this matter was filed 
in December 2002.  Hence, the revised version of 38 C.F.R. § 
3.156 (2003) is applicable.  That regulation provides that a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303.

The issue of the veteran's entitlement to service connection 
for a fungal infection of the ears has previously been the 
subject of final rating determinations of the RO, the most 
recent of which was entered by the RO in October 1973.  At 
that time, the RO denied entitlement to service connection 
for fungal infection of the ears on the basis that no new and 
material evidence had been presented to reopen the claim.  In 
a rating decision of March 1950 the RO determined that the 
evidence of record did not show treatment for a fungal 
infection of the ears during active service.  Following 
notice to the veteran in October 1973 as to the action of the 
RO a timely appeal was not initiated.  As well, no additional 
evidence was thereafter submitted within the applicable one-
year period, pursuant to 38 C.F.R. § 3.156(b).  Based on the 
foregoing, the October 1973 action is final.  38 U.S.C.A. § 
7105.

The veteran submitted a claim to reopen in December 2002.  
The denial of that claim forms the basis of the instant 
appeal.  Notwithstanding the RO's prior action in this 
matter, it is the Board's obligation to ascertain in each and 
every case, and at any juncture in its adjudication process, 
that it has jurisdiction over the subject matter presented.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Consideration must therefore be initially accorded the 
question of whether new and material evidence has been 
presented to reopen the claim most recently denied by the RO 
in October 1973.  This necessitates a review of the evidence 
submitted prior to and subsequent to that most recent, final 
denial.

On file at the time of the October 1973 decision were the 
veteran's service medical records.  Evidence presented since 
entry of the decision in October 1973 includes VA outpatient 
treatment records dated from January 2001 to July 2003, the 
report of a VA examination conducted in January 2003, the 
veteran's testimony at his personal hearing in June 2003, 
private medical records dated from November 2001 to May 2002, 
the statement of a fellow former serviceman, and a statement 
from Dr. Fucci dated in July 2003.

Evidence that is both new and material can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  The evidence must also raise a reasonable 
possibility of substantiating the claim. The evidence 
submitted since October 1973 is new, however, it fails to 
satisfy the latter requirement.  

VA and private treatment records, and the statement of Dr. 
Fucci, show current treatment for infections of the ears.  
These records  fail to show that the current treatment is 
related to service, or that the veteran had a chronic fungal 
infection of the ear during active service.  Although the 
veteran stated at his hearing that his current complaints are 
related to an infection in service, and a fellow former 
service man has stated that the veteran had a fungus in 1944, 
there is no indication that this person, or the veteran, are 
qualified to make such a determination.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

As none of the evidence submitted subsequent to the October 
1973 denial raises a reasonable possibility of substantiating 
the claim, his claim to reopen for service connection for a 
fungal infection of the ears cannot be reopened.

Entitlement to an increased, compensable, rating for 
residuals of dengue fever.

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2003).  The VA 
Schedule for Rating Disabilities identifies various 
disabilities by separate diagnostic codes.  Within diagnostic 
codes specific ratings are determined by the application of 
criteria that are based on the average impairment of earning 
capacity caused by the rated disability, and those specific 
ratings are generally considered adequate to compensate for 
considerable loss of working time due to exacerbations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  

When there is a question as to which of two evaluations 
should be assigned, the higher evaluation is assigned if the 
disability picture more nearly approximates the criteria for 
that evaluation; otherwise, the lower evaluation is assigned.  
38 C.F.R. § 4.7.  

Reasonable doubt as to the degree of disability is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The record shows that the veteran was granted service 
connection for residuals of dengue fever in a rating decision 
of March 1950.  A noncompensable evaluation was assigned.  In 
December 2002 the RO received the veteran's claim for an 
increased evaluation.  He stated that he continues to have 
recurrences of fever-like symptoms twice a year that are 
related to his inservice dengue fever.  

The report of a VA examination, conducted in January 2003, 
shows the veteran reporting five days of hospital treatment 
for dengue fever in 1944.  He returned to full duty one month 
later.  The examiner noted that the veteran reported no 
sequelae, as in psychiatric, vascular, pulmonary, 
hematological, reproductive, genitourinary, opthalmological, 
or neurological from his viral infection.  His functional 
status at the time of exam was not affected by his history of 
viral infection.  The examination found no residuals of 
dengue fever. 

VA outpatient treatment records, and private medical records 
are negative for any complaints, treatment, or findings 
attributable to the veteran's inservice dengue fever.  The 
veteran stated at his hearing that his current complaints are 
related to dengue fever in service, however, as noted above, 
there is no indication that the veteran is qualified to make 
such a determination.  Lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  Espiritu, 2 
Vet. App. at 494-5.

The veteran's residuals of dengue fever are currently rated 
analogously under Diagnostic Code 6304, for malaria.  Malaria 
as an active disease is rated as 100 percent disabling.  If 
the veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Residuals 
such as liver or spleen damage are to be rated under the 
appropriate systems.  38 C.F.R. § 4.88b; Diagnostic Code 
6304.  In the case of the veteran's analogously rated dengue 
fever, relapses and residuals must also be confirmed by 
medical evidence.

The Board's review of the evidentiary record discloses that 
dengue fever, a disorder for which the veteran was treated 
during active service, has not been shown to be productive of 
any residual disability on the basis of all of the post 
service VA and non-VA medical documentation of record since 
December 2002.  The report of the VA examination in January 
2003 specifically addressed the issue of residual disability 
affecting the veteran's major organs and bodily functions.  
The report showed no residual disability attributable to 
dengue fever.  Likewise, the medical evidence of record is 
negative for confirmed relapses of dengue fever.

Accordingly, the evidentiary record does not support a grant 
of entitlement to a compensable evaluation for dengue fever 
with application of all pertinent governing criteria.  No 
question has been presented as to which of two evaluations 
would more properly classify the severity of this disability 
as there is no evidence of residual disability.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence has not been presented to reopen 
the veteran's claim of entitlement to service connection for 
a fungal infection.

Entitlement to a compensable evaluation for residuals of 
dengue fever is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



